LINDLEY, District Judge
(dissenting).
The statutory construction adopted, it seems to me, is strained and over-literal and does violence to the intent of Congress. That legislative body, manifestly, was dealing with the possession of articles capable of use in counterfeiting obligations of the United States which might deceive the ordinary citizen to whom such counterfeits might come. Thus we find condemned “plates, stones or other thing,” in the possession of any one other than the government, adapted or capable of being used in counterfeiting. We find condemned also engravings, photographs, prints, or impressions of similar character and paper “similar” to official paper, “adapted to the making of any such obligation.” The evil in all these sought to be reached lies, not in their use in making bona fide obligations, but in their quality of being susceptible of improper use in making plausible counterfeit obligations, such as might readily deceive the public.
So the construction adopted rightfully concludes that the condemned paper need not be “exactly like” official paper. But to me the forbidden article was meant to include all fabrications of such similitude to official paper as, when used, might easily deceive, not the expert, but every day business men or other citizens amongst whom the criminal hopes to circulate counterfeits. The paper in question is included within such rule.
Nor can I agree that it is plainly discernible that the blue and red tracings are superficial pencil marks. After careful examination of the marks with the aid of a magnifying glass, I am wholly uncertain as to whether they are woven in the fabric or traced. Citizens, among whom counterfeits circulate, do not ordinarily use magnifying glasses. I think the judgment should be affirmed.